DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 13 June 2022.
Claims 2, 11, 12, and 17 are canceled.
Claims 1, 3, 4, 13, 14, 16, 19-23, and 25-31 are amended.
Claims 1, 3-5, 7-10, 13-16, and 18-31 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 13 June 2022:
a.	Rejections of the pending claims under 35 U.S.C. 112, first and second paragraphs are withdrawn in view of Applicant’s amendments and remarks.
b.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 16, 19, 21, 22, and 25-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (U.S. Patent Application Publication No. US 20090064053 A1, hereinafter referred to as Crawford) in view of Becker, Barry G. (U.S. Patent No. 6,301,579 B1, hereinafter referred to as Becker) and Szabo, Andrew (U.S. Patent No. 6,868,525 B1, hereinafter referred to as Szabo).
As to claim 1, Crawford teaches a method operable in a computing device, the method comprising:
generating a decision tree from plural instances of sample data (see Crawford para. 0074 and 0092: decision tree information is stored in a database; and see Crawford Fig. 2: illustrative example of decision tree);
generating a visualization of the decision tree (see Crawford para. 0132 and Fig. 8: a “Graph Visualization Tool” window is displayed, having a visualization of a decision tree) from input data of a user (see Crawford para. 0095-0096: user provides input for the visualization of the decision tree), wherein the visualization of the decision tree comprises a plurality of nodes branching from a root node (see Crawford para. 0132 and Fig. 8: the visualization of the decision tree comprises a single root node 810 and a plurality branches leading to a plurality of terminal nodes), wherein each of the nodes represents a question, and wherein a branch between two of the nodes represents an answer to the question (see Crawford para. 0003 and Fig. 2: intermediate nodes in the decision tree represent evaluation conditions such as RiskScr < 700; Note: Crawford’s “conditions” correspond to the claimed “questions,” and Crawford’s “condition nodes” correspond to the claimed “questions represented as nodes”);
determining a number of instances in which the sample data corresponds to each of the nodes and the branches (see Crawford para. 0090: frequency information indicates which path in the decision tree leads to a specific action more frequently than other paths);
in response to determining the number of instances, automatically pruning a portion of the nodes and the branches from the visualization based on significances of the nodes and the branches relative to the sample data (see Crawford para. 0089-0090: the system improves the visualization of the decision tree by reducing the number of nodes displayed based on frequency information),
establishing significances of the nodes to automatically color code the nodes remaining in the visualization (see Crawford para. 0150-0151: more frequent paths in the decision tree are drawn in a different color);
automatically adjusting widths of the branches remaining in the visualization based the significances of the branches (see Crawford para. 0153 and Fig. 15: decision tree display visualizes frequency information, and paths which are more frequent are drawn thicker than the rest of the connections);
providing an interface for the user (see Crawford para. 0095-0096 and Fig. 8: a user provides input to a graphical user interface to select nodes of the decision tree) to selectively prune  a portion of the remaining nodes and the remaining branches (see Crawford para. 0133 and Figs. 8-9: nodes that are selected for visibility remain in the visualization, while other nodes are hidden); and
allowing the user to interact with any remaining nodes and any remaining branches in the visualization (see Crawford para. 0015: user can provide input to modify appearance of any graphical user interface elements in the display).
Crawford does not appear to explicitly disclose display information pertaining to sample data.
However, Becker teaches 
generating a decision tree from plural instances of sample data (see Becker col. 1 L30-45: a model is produced from training data; and see Becker col. 2 L36-45: decision tree model);
generating a visualization of the decision tree (see Becker col. 28 L29-39: generating visualization of a decision tree) from input data of a user (see Becker col. 7 L18-20: direct user input; and see Becker col 10 L66 to col. 11 L19: user configuration input), wherein the visualization of the decision tree comprises a plurality of nodes branching from a root node (see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes);
determining a number of instances in which the sample data corresponds to each of the nodes and the branches (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes);
in response to determining the number of instances, automatically pruning a portion of the nodes and the branches from the visualization based on significances of the nodes and the branches (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes) relative to the sample data (see Becker col. 1 L30-45: a model is produced from training data; and see Becker col. 2 L36-45: decision tree model),
establishing significances of the nodes to automatically color code the nodes remaining in the visualization (see Becker col. 17 L5-19: graphical attributes such as color are used to indicate the number/weight of data records represented in the visualization);
providing an interface for the user to selectively prune  a portion of the remaining nodes and the remaining branches (see Becker col. 21 L65 to col. 22 L5 and Fig. 18B: a graphical user interface allows the user to filter the visualization to display only attribute values of interest; and see Becker col. 28 L29-39: generating visualization of a decision tree; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes);
allowing a user to interact with any remaining nodes and any remaining branches in a visualization to display information pertaining to sample data (see Becker col. 32 L56-67 and Fig. 21 : a user selects a portion of the data structure to reveal the percentage of data associated with that portion; and see Becker col. 28 L29-39: generating visualization of a decision tree; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford to include the teachings of Becker because it simplifies the visualization and allows the user to focus on the most prevalent data values (see Becker col. 14 L55-67).
Crawford as modified by Becker does not appear to explicitly disclose thresholds of significances.
However, Szabo teaches establishing thresholds of significances of the nodes to automatically color code the nodes remaining in the visualization (see Szabo col. 36 L30-49: the degree of relevance of nodes in a tree is shown through a color code).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker to include the teachings of Szabo because it helps a user identify the most relevant portions of a tree visualization (see Szabo col. 36 L30-49).

As to claim 3, Crawford as modified by Becker and Szabo teaches further comprising:
in the computing device, automatically identifying, without user input (see Crawford para. 0095: visualization criteria are selected by default, i.e. without user input; and see Becker col. 30 L22-27 and Fig. 19: the minimum weight per bin 1916 is automatically calculated by the system), a subset of nodes in the decision tree receiving largest amounts of the sample data (see Crawford para. 0089-0090: a subset of nodes in the decision tree are selected based on frequency information that indicates that a particular path in the decision tree leads to a specific action more frequently than any other path; and see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold); and
displaying only the subset of nodes in the visualization of the decision tree (see Crawford para. 0089-0090: the number of nodes of the decision tree to be visualized is reduced to the subset of selected nodes; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes).

As to claim 4, Crawford as modified by Becker and Szabo teaches further comprising:
in the computing device, automatically identifying a subset of questions in the decision tree receiving largest numbers of instances of the sample data, without user input (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold; and see Becker col. 30 L22-27 and Fig. 19: the minimum weight per bin 1916 is automatically calculated by the system; and see Crawford paragraphs 0089-0090: a subset of nodes in the decision tree are selected based on frequency information; Note: nodes in the decision tree as taught by Crawford correspond to questions, see Crawford Fig. 2); and
displaying only nodes in the visualization of the decision tree associated with the identified subset of questions (see Crawford paragraphs 0089-0090: the number of nodes of the decision tree to be visualized is reduced to the subset of selected nodes);
assigning a unique color to each of the subset of questions (see Crawford paragraph 0093: each node has its own collection of properties, including color; Note: nodes in the decision tree as taught by Crawford correspond to questions, see Crawford Fig. 2; and see Becker col. 17 L5-19: color is used to distinguish attributes of the data); and
applying the corresponding assigned colors to the displayed nodes (see Crawford paragraph 0093: each node has its own collection of properties, including color; and see Becker col. 17 L5-19: color is used to distinguish attributes of the data).
Crawford as modified by Becker and Szabo does not appear to explicitly disclose a subset of approximately 10-12 questions.
However, Crawford teaches that the selection of a subset of nodes is for the purpose of improving the visualization by reducing the number of nodes to be visualized (see Crawford paragraph 0089). Furthermore, Becker teaches that filtering the decision tree eliminates from the display less meaningful and less statistically significant data values (see Becker col. 19 L1-10), simplifying the visualization and allowing the user to focus on the most prevalent data values (see Becker col. 14 L55-67). The choice of approximately 10-12 questions represents a design choice that would have been obvious to one having ordinary skill in the art at the time of the invention because doing so would make the tree simpler and easier to interpret.

As to claim 16, Crawford teaches an apparatus, comprising:
a memory configured to store plural instances of sample data (see Crawford para. 0074 and 0092: decision tree information is stored in a database); and
a processing device configured to (see Crawford para. 0160-0161: a processor executes a computer program):
generating a decision tree from plural instances of sample data (see Crawford para. 0074 and 0092: decision tree information is stored in a database; and see Crawford Fig. 2: illustrative example of decision tree);
generating a visualization of the decision tree (see Crawford para. 0132 and Fig. 8: a “Graph Visualization Tool” window is displayed, having a visualization of a decision tree) from input data of a user (see Crawford para. 0095-0096: user provides input for the visualization of the decision tree), wherein the visualization of the decision tree comprises a plurality of nodes branching from a root node (see Crawford para. 0132 and Fig. 8: the visualization of the decision tree comprises a single root node 810 and a plurality branches leading to a plurality of terminal nodes), wherein each of the nodes represents a question, and wherein a branch between two of the nodes represents an answer to the question (see Crawford para. 0003 and Fig. 2: intermediate nodes in the decision tree represent evaluation conditions such as RiskScr < 700; Note: Crawford’s “conditions” correspond to the claimed “questions,” and Crawford’s “condition nodes” correspond to the claimed “questions represented as nodes”);
determining a number of instances in which the sample data corresponds to each of the nodes and the branches (see Crawford para. 0090: frequency information indicates which path in the decision tree leads to a specific action more frequently than other paths);
in response to determining the number of instances, automatically pruning a portion of the nodes and the branches from the visualization based on significances of the nodes and the branches relative to the sample data (see Crawford para. 0089-0090: the system improves the visualization of the decision tree by reducing the number of nodes displayed based on frequency information),
establishing significances of the nodes to automatically color code the nodes remaining in the visualization (see Crawford para. 0150-0151: more frequent paths in the decision tree are drawn in a different color);
automatically adjusting widths of the branches remaining in the visualization based the significances of the branches (see Crawford para. 0153 and Fig. 15: decision tree display visualizes frequency information, and paths which are more frequent are drawn thicker than the rest of the connections);
providing an interface for the user (see Crawford para. 0095-0096 and Fig. 8: a user provides input to a graphical user interface to select nodes of the decision tree) to selectively prune  a portion of the remaining nodes and the remaining branches (see Crawford para. 0133 and Figs. 8-9: nodes that are selected for visibility remain in the visualization, while other nodes are hidden); and
allowing the user to interact with any remaining nodes and any remaining branches in the visualization (see Crawford para. 0015: user can provide input to modify appearance of any graphical user interface elements in the display).
Crawford does not appear to explicitly disclose display information pertaining to sample data.
However, Becker teaches 
generating a decision tree from plural instances of sample data (see Becker col. 1 L30-45: a model is produced from training data; and see Becker col. 2 L36-45: decision tree model);
generating a visualization of the decision tree (see Becker col. 28 L29-39: generating visualization of a decision tree) from input data of a user (see Becker col. 7 L18-20: direct user input; and see Becker col 10 L66 to col. 11 L19: user configuration input), wherein the visualization of the decision tree comprises a plurality of nodes branching from a root node (see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes);
determining a number of instances in which the sample data corresponds to each of the nodes and the branches (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes);
in response to determining the number of instances, automatically pruning a portion of the nodes and the branches from the visualization based on significances of the nodes and the branches (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes) relative to the sample data (see Becker col. 1 L30-45: a model is produced from training data; and see Becker col. 2 L36-45: decision tree model),
establishing significances of the nodes to automatically color code the nodes remaining in the visualization (see Becker col. 17 L5-19: graphical attributes such as color are used to indicate the number/weight of data records represented in the visualization);
providing an interface for the user to selectively prune  a portion of the remaining nodes and the remaining branches (see Becker col. 21 L65 to col. 22 L5 and Fig. 18B: a graphical user interface allows the user to filter the visualization to display only attribute values of interest; and see Becker col. 28 L29-39: generating visualization of a decision tree; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes);
allowing a user to interact with any remaining nodes and any remaining branches in a visualization to display information pertaining to sample data (see Becker col. 32 L56-67 and Fig. 21 : a user selects a portion of the data structure to reveal the percentage of data associated with that portion; and see Becker col. 28 L29-39: generating visualization of a decision tree; and see Becker Figs. 11A-B: tree comprising a root node, a series of branches and nodes, and terminal nodes).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford to include the teachings of Becker because it simplifies the visualization and allows the user to focus on the most prevalent data values (see Becker col. 14 L55-67).
Crawford as modified by Becker does not appear to explicitly disclose thresholds of significances.
However, Szabo teaches establishing thresholds of significances of the nodes to automatically color code the nodes remaining in the visualization (see Szabo col. 36 L30-49: the degree of relevance of nodes in a tree is shown through a color code).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker to include the teachings of Szabo because it helps a user identify the most relevant portions of a tree visualization (see Szabo col. 36 L30-49).

As to claim 19, Crawford as modified by Becker and Szabo teaches wherein the processor is configured to only display a predetermined number of the nodes receiving a largest number of the instances of the sample data (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold).

As to claim 21, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
detect an input selecting a node in the visualization of the decision tree (see Becker col. 32 L56-67 and Fig. 21 : a user selects a portion of the data structure to reveal the percentage of data associated with that portion; and see Crawford paragraph 0096: a user can select a node in the decision tree); and
display a percentage of the instances of the sample data associated with the selected node (see Becker col. 32 L56-67 and Fig. 21 : a user selects a portion of the data structure to reveal the percentage of data associated with that portion).

As to claim 22, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
detect an input selecting a node in the visualization of the decision tree (see Crawford paragraph 0129: a user selects action node 620; and see Becker col. 32 L56-67 and Fig. 21 : a user selects a portion of the data structure to reveal the percentage of data associated with that portion); and
display one of more of the following on or adjacent to the visualization of the decision tree in response to the detected input:
a question associated with the selected node;
an output associated with the selected node (see Crawford paragraphs 0003-0004, 0099-0102: the leaf nodes of the decision tree are termed “action nodes,” and they represent actions to be taken; Note: the actions represented by the action nodes are interpreted as outputs; and see Crawford paragraph 0129 and Fig. 6: in response to the user selecting node 620, the system displays the action associated with action node 620, i.e. "Monitor Queue”); and/or
a number of instances of the sample data associated with the selected node (see Becker col. 32 L56-67 and Fig. 21 : a user selects a portion of the data structure to reveal the percentage of data associated with that portion).

As to claim 25, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
detect a user input selecting a node in the visualization of the decision tree (see Becker col. 25 L59 to col. 26 L6 and Fig. 11A: a user can drill-down to a more detailed level of the tree, by selecting a child node); and
in response to the input, expanding the visualization of the decision tree display to include at least at first child node that depends from the selected node (see Becker col. 25 L59 to col. 26 L6 and Fig. 11A: a user can drill-down to a more detailed level of the tree, by selecting a child node).

As to claim 26, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
detect a second user input again selecting the node in the visualization of the decision tree (see Becker col. 25 L59 to col. 26 L6 and Fig. 11A: a user can drill-down to a more detailed level of the tree, by selecting a child node); and
in response to the second user input, expanding the visualization of the decision tree display to include at least a second child node that depends from the selected node (see Becker col. 25 L59 to col. 26 L6 and Fig. 11A: a user can drill-down to a more detailed level of the tree, by selecting a child node).

As to claim 27, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
detect a user toggle input associated with the visualization of the decision tree (see Crawford para. 0156 and Fig. 16: buttons 1610-1620); and
in response to the toggle input, toggle the visualization of the decision tree between a first visualization mode and a second visualization mode (see Crawford para. 0156 and Fig. 16: buttons 1610-1620);
wherein the first visualization mode includes a graphical representation of a node that indicates that it is a branching node (see Crawford Fig. 11: branching nodes are displayed with rounded corners and terminal nodes are displayed with square corners), and a color of the branching node identifies a question associated with the branching node (see Crawford paragraph 0093: each node has its own collection of properties, including color; Note: nodes in the decision tree as taught by Crawford correspond to questions, see Crawford Fig. 2; and see Becker col. 17 L5-19: color is used in the visualization to distinguish attributes of the data).

As to claim 28, Crawford as modified by Becker and Szabo teaches wherein the first visualization mode includes a graphical representation of a node that indicates that the node received an amount of sample data that is greater than a threshold amount (see Crawford paragraphs 0149-0155: the system displays a variety of identifiers to help visualize the frequency information, including coloring the nodes; and see Becker col. 17 L5-19: color is used in the visualization to distinguish attributes of the data).

As to claim 29, Crawford as modified by Becker and Szabo teaches wherein the second visualization mode includes a graphical representation of a node that indicates that the node is associated with an answer (see Crawford Fig. 11: terminal nodes are displayed with square corners) and the node is displayed in a color selected to identify the associated answer (see Crawford paragraph 0093: each node has its own collection of properties, including color; Note: nodes in the decision tree as taught by Crawford correspond to questions, see Crawford Fig. 2; and see Becker col. 17 L5-19: color is used in the visualization to distinguish attributes of the data).

As to claim 30, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
responsive to a user input, effect prediction filtering by modifying the visualization of the decision tree to show all of the nodes that correspond to a user selected prediction (see Crawford paragraphs 0115-0127 and Fig. 4: the user selects the action node “Monitor Report” 450 and the system displays the full path of parent nodes leading to said action node; the tree display shows the full path from the root node, item number 410, to the node for “Monitor Report” 450; and see Becker col. 2 L36-45: decision tree model; and see Becker col. 1 L30-45: the model generates predictions for a new set of data records).

As to claim 31, Crawford as modified by Becker and Szabo teaches wherein the processing device is configured to:
detect a user input selection of one of the displayed nodes (see Crawford paragraphs 0115-0127 and Fig. 4: the user selects the action node “Monitor Report” 450; and
responsive to the user input, display each of the questions in a path from the root node to the selected one of the displayed nodes, and to display respective values for each of the identified questions in the path that resulted in the selected prediction (see Crawford paragraphs 0115-0127 and Fig. 4: the user selects the action node “Monitor Report” 450 and the system displays the full path of parent nodes leading to said action node; the tree display shows the full path from the root node, item number 410, to the node for “Monitor Report” 450).

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, and Szabo as applied to claim 1 above, and further in view of Poston et al. (U.S. Patent Application Publication No. US 20110316856 A1, hereinafter referred to as Poston).
As to claim 5, Crawford as modified by Becker and Szabo does not appear to explicitly disclose further comprising: limiting a number of different node colors to a predetermined maximum number of colors to maintain an ability to discriminate between the colors.
However, Poston teaches further comprising: limiting a number of different node colors to a predetermined maximum number of colors to maintain an ability to discriminate between the colors (see Poston paragraph 0023 and Fig. 2: nodes in a graph are displayed in a maximum number of two colors, in order to maintain ease of recognition and distinguishing between the colors).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker and Szabo to include the teachings of Poston because limiting the number of colors used to display nodes in a graph allows for ease of recognition and distinguishing between the colors (see Poston paragraph 0023).
Crawford as modified by Becker, Szabo, and Poston teaches:
further comprising: in the computing device, without user input, identifying all nodes in the decision tree for which the corresponding number of instances of the sample data exceeds a threshold as key question nodes (see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold; and see Becker col. 30 L22-27 and Fig. 19: the minimum weight per bin 1916 is automatically calculated by the system; and see Crawford paragraphs 0149 and 0151: the system identifies the most frequent paths in the decision tree for coloring with different colors);
assigning one of the limited number of different node colors to each one of the key question nodes (see Crawford paragraph 0151: the system identifies the most frequent paths in the decision tree for coloring with different colors);
and wherein displaying the tree includes displaying the key question nodes using the assigned node colors (see Crawford paragraph 0151: the system identifies the most frequent paths in the decision tree for coloring with different colors).

As to claim 7, Crawford as modified by Becker, Szabo, and Poston does not appear to explicitly disclose further comprising selecting a color that is different from the node colors assigned to the key questions; and displaying all of the question nodes that are not key questions in the same selected color.
However, Poston teaches that the number of displayed colors needs to be limited in order to maintain ease of recognition and distinguishing between the colors (see Poston paragraph 0023). Furthermore, Crawford teaches that nodes representing the most frequent paths in the tree, which correspond to key nodes or key questions, should be distinctly colored (see Crawford paragraph 0151). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention that non-key nodes should be colored with the same color, in order to avoid exceeding the specified limit of colors that can be easily distinguished by users (see Poston paragraph 0023).

As to claim 9, Crawford as modified by Becker, Szabo, and Poston does not appear to explicitly disclose wherein the predetermined maximum number of colors is equal to approximately 10.
However, Poston teaches limiting the maximum number of colors in order to maintain ease of recognition and distinguishing between the colors (see Poston paragraph 0023). The choice of the exact number of colors set as the maximum will vary depending on the display hardware available and the intended users of the system. Therefore, the choice of approximately 10 colors represents a design choice that would have been obvious to one having ordinary skill in the art at the time of the invention.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, Szabo, and Poston as applied to claim 5 above, and further in view of Chickering et al. (U.S. Patent No. 6,519,599 B1, hereinafter referred to as Chickering).
As to claim 8, Crawford as modified by Becker, Szabo, and Poston does not appear to explicitly disclose and further comprising displaying a legend containing text displaying the key questions, each key question in the legend automatically displayed in the corresponding assigned node color.
However, Chickering teaches and further comprising displaying a legend containing text displaying the key questions, each key question in the legend automatically displayed in the corresponding assigned node color (see Chickering col. 6 L6-30: the system provides for the visualization of decision trees; and see  Chickering col. 9 L27-35: the system displays a legend to indicate the signification of various types of coding in the decision tree).
The system of Crawford provides for a variety of different identifiers to visualize metrics associated with the decision tree (see Crawford paragraphs 0149-0155). At first glance, a user may not understand the meanings of the various identifiers. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker, Szabo, and Poston to include the teachings of Chickering because the use of a legend to explain the various identifiers would make the visualization of the decision tree more user-friendly.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, Szabo, and Poston as applied to claim 5 above, and further in view of Downs et al. (U.S. Patent Application Publication No. 20070208497 A1, hereinafter referred to as Downs).
As to claim 10, Crawford as modified by Becker, Szabo, and Poston does not appear to explicitly disclose further comprising generating colors associated with outputs or terminal nodes, each color based on a percentage of sample data instances that resulted in the corresponding output.
However, Downs teaches further comprising generating colors associated with outputs or terminal nodes, each color based on a percentage of sample data instances that resulted in the corresponding output (see Downs paragraph 0035: nodes corresponding to outputs are colored based on the percentage of data sources reporting traffic conditions).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker, Szabo, and Poston to include the teachings of Downs because it would enable users easily distinguish which parts of a graph or tree correspond to the greatest percentage of the data.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, and Szabo as applied to claim 1 above, and further in view of Ebert, Peter S. (U.S. Patent Application Publication No. US 20040183815 A1, hereinafter referred to as Ebert).
As to claim 13, Crawford as modified by Becker and Szabo does not appear to explicitly disclose further comprising displaying a legend of respective importance values for different fields in the decision tree.
However, Ebert teaches further comprising displaying a legend of respective importance values for different fields in the decision tree (see Ebert paragraph 0055 and Fig. 4: the importance levels of data objects are displayed in a legend).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker and Szabo to include the teachings of Ebert because it provides a clear indicator of the relative importance of data objects in a visualization (see Ebert para. 0055).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, and Szabo as applied to claim 1 above, and further in view of Epstein et al. (U.S. Patent Application Publication No. US 20030140018 A1, hereinafter referred to as Epstein).
As to claim 14, Crawford as modified by Becker and Szabo teaches including, in the computing device, receiving a user input selecting a node in the visualization of the decision tree (see Crawford para. 0089: a user selects a node of a decision tree), and generating a display, the display including text that identifies a question associated with the selected node (see Crawford Fig. 2: nodes in the decision tree correspond to questions) and further displaying text that identifies a predicted output associated with the selected node (see Becker Figs. 11A-B: the predicted outputs of the decision tree are displayed).
Crawford as modified by Becker and Szabo does not appear to explicitly disclose generating a popup window display.
However, Epstein teaches generating a popup window display (see Epstein para. 0043-0044: when a user moves the mouse pointer over a node of the decision tree, the system displays a tool tip with information about the node, including the number of data items at the selected node; Note: as is well-known to those of ordinary skill in the computing arts, a “tool tip” corresponds to a type of popup window display1).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker and Szabo to include the teachings of Epstein because it helps the user view and zoom in on important portions of a decision tree (see Epstein para. 0045).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, Szabo, and Epstein as applied to claim 14 above, and further in view of West et al. (U.S. Patent Application Publication No. US 20050170528 A1, hereinafter referred to as West).
As to claim 15, Crawford as modified by Becker, Szabo, and Epstein does not appear to explicitly disclose wherein the display further includes text identifying a number of sample data instances received by the selected node and text identifying a percentage of sample data instances that were passed through the selected node.
However, West teaches wherein the display further includes text identifying a number of sample data instances received by the selected node and text identifying a percentage of sample data instances that were passed through the selected node (see West para. 0038 and Fig. 14A: a tree is displayed with text identifying, for each node, a number of data instances and a percentage).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker, Szabo, and Epstein to include the teachings of West because it enables a predictive analysis of complex multi-variable data (see West para. 0006).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, and Szabo as applied to claim 16 above, and further in view of Bollacker et al. (U.S. Patent Application Publication No. US 20050049986 A1, hereinafter referred to as Bollacker).
As to claim 18, Crawford as modified by Becker and Szabo does not appear to explicitly disclose wherein the processing device is configured to display the nodes in different colors based on a corresponding confidence level.
However, Bollacker teaches wherein the processing device is configured to display the nodes in different colors based on a corresponding confidence level (see Bollacker paragraph 0050: the confidence value associated with each node is shown by the saturation of the color of the node).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker and Szabo to include the teachings of Bollacker because coloring the nodes based on confidence values enables a user to determine in real time the sensitivity of the nodes to modifications in the data (see Bollacker paragraph 0050).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, and Szabo as applied to claim 16 above, and further in view of Chickering et al. (U.S. Patent No. 6,519,599 B1, hereinafter referred to as Chickering).
As to claim 20, Crawford as modified by Becker and Szabo does not appear to explicitly disclose display a legend adjacent to the visualization of the decision tree mapping colors to questions associated with the nodes.
However, Chickering teaches display a legend adjacent to the visualization of the decision tree mapping colors to questions associated with the nodes (see Chickering col. 6 L6-30: the system provides for the visualization of decision trees; and see Chickering col. 8 L57 to col. 9 L35: the system displays a legend to indicate the signification of various types of coding in the decision tree, including colors of the nodes).
The system of Crawford provides for a variety of different identifiers to visualize metrics associated with the decision tree (see Crawford paragraphs 0149-0155). At first glance, a user may not understand the meanings of the various identifiers. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker and Szabo to include the teachings of Chickering because the use of a legend to explain the various identifiers would make the visualization of the decision tree more user-friendly.

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford, Becker, and Szabo as applied to claim 16 above, and further in view of Steinberg, Dan (U.S. Patent Application Publication No. 20080168011 A1, hereinafter referred to as Steinberg).
As to claim 23, Crawford as modified by Becker and Szabo teaches wherein the processing device is further configured to:
display a subset of the nodes in the visualization of the decision tree based on specified criteria (see Crawford paragraphs 0089-0090: the system displays a subset of nodes in the decision tree based on specified criteria; the criteria may include metrics such as frequency information; and see Becker col. 18 L63 to col. 19 L10: filtering of nodes having record counts below a threshold).
Crawford as modified by Becker and Szabo does not appear to explicitly disclose automatically generate a ranking of the nodes in the decision tree based on importance of a corresponding field, or a question; and display a subset of the nodes in the visualization of the decision tree based on the ranking.
However, Steinberg teaches:
automatically generate a ranking of the nodes in the decision tree based on importance of a corresponding field, or a question (see Steinberg paragraphs 0064-0065: in the rank match test, the system generates ranks of terminal nodes in a tree based on a summary statistic; Note: the summary statistic is interpreted as a measure of importance of a node); and
display a subset of the nodes in the visualization of the decision tree based on the ranking (see Steinberg paragraphs 0024-0027: the system selects an optimal tree based on the rank match test; Note: Crawford provides the concept of displaying a subset of nodes in the tree based on metrics derived from the data).
Decision trees often have a very large number of nodes, making them difficult to display and analyze (see Crawford paragraph 0006). Identifying the most important nodes to the user and then limiting the visualization of the decision tree to only those nodes helps the user make sense of the decision tree. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Crawford as modified by Becker and Szabo to include the teachings of Steinberg because identifying the most important nodes in the decision tree, as taught by Steinberg, would be an effective way to filter nodes for the visualization of the decision tree.

As to claim 24, Crawford as modified by Becker, Szabo, and Steinberg teaches wherein the processing device is configured to generate the ranking of the nodes based on respective confidence levels for the nodes predicting correct answers (see Steinberg paragraphs 0064-0065: in the rank match test, the system generates ranks of terminal nodes in a tree based on a summary statistic; Note: the summary statistic is interpreted as a confidence level for a node).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to visualizing decision trees.
a.	Bernhardt et al.; “Method And Apparatus For Visualizing And Exploring Large Hierarchical Structures”; US Patent No. 6,496,208 B1.
Teaches a novel navigation and rendering scheme for viewing decision trees (see col. 2 L46-65, col. 4 L11-21, and Figs. 4-5), including displaying additional information in a path window and a detail window (see col. 3 L27-41, col. 6 L25-48, and Figs. 4-5) and visualizing the tree using color gradients (see col. 6 L48-62).
b.	Meek et al.; “Systems And Methods For Optimizing Decision Graph Collaborative Filtering”; US PGPub. No. 20050049987 A1.
Teaches filtering a decision tree visualization based on scores being above a threshold, in order to simplify the display for the user (see para. 0010).
c.	Lyons et al.; “OPTIMIZING PORTFOLIOS OF FINANCIAL INSTRUMENTS”; US PGPub. No. 20110184884 A1.
Teaches automatically pruning a decision tree visualization in order to make the tree smaller and easier to interpret (see para. 0037-0038, 0234-0248, and Figs. 17-18).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                               
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 "About Tooltip Controls"; Windows Dev Center; Microsoft Corporation; published on: 25 September 2011; retrieved from the Internet Archive WayBack Machine on 22 July 2015 from: https://web.archive.org/web/20110925063821/http://msdn.microsoft.com/en-us/library/windows/desktop/bb760250(v=vs.85).aspx